Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the amendment, remarks filed on 01/30/2021 and the Examiner’s Amendment.

2.	Claims 1, 5, 6, 8, 11, 12, 15, 16, 18 and 20 have been amended (See also the Examiner’s Amendment).

3.	Claims 2-4 and 7 have been canceled (See also the Examiner’s Amendment).

4.	The 35 USC 112(b) rejection of claims 1-17 has been withdrawn due to the amendment of the claims.

5.	Claims 1, 5-6 and 8-20 are allowed.

	EXAMINER’S AMENDMENT	

6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dvorah Graeser (Reg. No. 40,000) on 04/12/2021.
The application has been amended as follows:
In the Claims:

Claims 1, 5, 6, 8, 11, 12, 15, 16, 18 and 20 have been amended.
Claims 2-4 and 7 have been canceled.

Examiner Amendment_16583540.

REASON FOR ALLOWANCE
7.	The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation system for injecting probes to executable code comprising a probe engine for determining one or more probes for injection; wherein said probe engine determines said one or more probes for an amount of coverage with a predefined performance impact; wherein said probe engine determines said amount of coverage according to statistical analysis; wherein said statistical analysis is performed to determine one or more time sensitive and/or performance sensitive measures for probe injection; and wherein an execution processor comprises a plurality of execution processors and said probe engine dynamically injects said probes to a subset of said execution processors. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
					Conclusion
8.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.

Gupta (US 20210029170) discloses: instruments probes into a computer application executed at a customer endpoint (platform) 112 by an associated user 105. The probes are software instructions inserts into the computer application (e.g., by a dynamic binary analysis engine or byte code instrumentation engine) at load or runtime time in order to capture activities of the executed computer application at runtime.


 Eigler  (US 20070103175) discloses present invention provide a dynamic instrumentation system that uses statically defined probes. The probes may be defined using macro definitions; The probe script includes a name for a probe and a set of actions to be performed when the probe is activated. The program source code is then compiled into object code and includes a dormant probe for each inserted macro call. The application process runs on the processor in the user space and comprises a set of probes at statically defined locations in the computer system; flow for inserting probes into program code in accordance with the principles of the present invention;

Tsai (US 20030212988) discloses: execution of a probe routine from a target routine of an executable computer program code. A second set of registers on the processor register stack is allocated when the probe routine is invoked. When inserting a probe routine call, the instrumentation tool must preserve the contents of the register stack so that invocation of the probe routine does not corrupt the contents of the registers.

Title: Capturing malware propagations with code injections and code-reuse attacks, author: D Korczynski, et al, published on 2017; Source ACM SIGSAC.

Title: Valgrind: a framework for heavyweight dynamic binary instrumentation author: N Nethercore et al, published 2007; source ACM Sigplan.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Friday from 8:00 am to 4:00 pm (E.T). 

/CHAMELI DAS/Primary Examiner, Art Unit 2196